PD-0291-15
                                                            COURT OF CRIMINAL APPEALS
                                                                            AUSTIN, TEXAS
                                                         Transmitted 4/15/2015 10:01:58 PM
                                                           Accepted 4/16/2015 12:37:29 PM
                                                                             ABEL ACOSTA
                                                                                     CLERK


                             PD-0291-15


           In the Court of Criminal Appeals of Texas

                          Leroy Calhoun, Jr.

                                  v.



                          The State of Texas


              Second Motion to Extend Time to File
                 Petition for Discretionary Review

  Leroy Calhoun moves, under Rule 68.2, to extend the time to
  file a petition for discretionary review (PDR).

  On February 12, 2015, the Tenth Court of Appeals affirmed the
  judgment of the trial court in a memorandum opinion, under
  cause number 10-14-00058-CR.

  One previous extension to file a PDR has been requested. The
  current deadline is April 15, 2015.

  Mr. Calhoun requests an additional 30 days to file the petition,
  making the new due date May 15, 2015. No further extensions
  will be requested.
  Counsel has been occupied with appeals in Jose Hernandez v.
  State, 01-14-00898-CR; Judist Broussard v. State, 01-15-00074-
  CR; and Pete Rodriguez v. State, 01-15-00135-CR.



          FILED IN
COURT OF CRIMINAL APPEALS

         April 16,2015

   ABEL ACOSTA, CLERK
I served a copy of this motion on the State of Texas simultane
ously with electronic filing.

                                  Respectfully,

                                  /s/ Franklin Bynum
Bynum Law Office                  Franklin Bynum
2814 Hamilton Street              Texas Bar Number 24069451
Houston, Texas 77004              fgb@lawfgb.com
                                  (713) 343-8844